Citation Nr: 9906684	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-27 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date, prior to May 29, 1992, 
for the grant of a total rating based on individual 
unemployability as a result of service-connected 
disabilities. 

2.  Entitlement to an effective date, prior to May 29, 1992, 
for a compensable evaluation of 10 percent for the residuals 
of compression fractures of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from November 1964 to 
October 1966.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1997 determination of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO granted a compensable evaluation 
of 10 percent for compression fracture of the thoracic spine 
and granted a total evaluation based on individual 
unemployability, and assigned an effective date of May 29, 
1992, for each claim.  


FINDINGS OF FACT

1.  The RO received a claim establishing the veteran's intent 
to seek increased evaluations for his psychiatric disability 
and back disability, and increased compensation based on 
individual unemployability on May 29, 1992.  

2.  The record does not show that it was factually 
ascertainable that the veteran was unemployable due to 
service-connected disability within 1 year prior to the date 
of claim.

3.  The evidence of record does not show that an increase in 
disability was factually ascertainable for the thoracic spine 
disability prior to the date of receipt of the claim on 
May 29, 1992.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to May 29, 
1992, for the grant of a total rating based on individual 
unemployability as a result of service-connected disabilities 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400(o) (1998).  

2.  The criteria for an effective date, prior to May 29, 
1992, for a compensable evaluation of 10 percent for the 
residuals of compression fractures of the thoracic spine have 
not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed a claim for service connection for a 
"thinking disorder" in October 1966.  In a June 1976 rating 
decision, the RO granted service connection for schizophrenic 
reaction and compression fractures of the T5-7 vertebrae.  

The veteran submitted a claim in September 1972 requesting 
"100% total [un]employability based on my service connected 
condition."  The RO denied the veteran's claim in a 
January 1973 rating decision.  The decision shows that 
entitlement to individual unemployability was not shown as 
the veteran was attending school full time.  

A September 1973 rating decision shows that the RO found that 
the evidence did not show unemployability as a result of 
service-connected disability.  The veteran's service officer 
requested that "reconsideration" be given to the 
September 1973 rating decision.  In an October 1973 rating 
decision, the RO found that the current evaluation reflected 
the extent of disability and noted that the service-connected 
psychosis was shown to be in remission with the veteran 
involved in an academic program.  

Two letters from the veteran's service representative to the 
RO dated in October and November 1974 show that he requested 
consideration of the veteran's claim for individual 
unemployability in light of a June 1974 letter.  

The representative noted that the letter showed that the 
veteran's employment had been terminated as a result of his 
service-connected disability.  Following a March 1975 VA 
examination, the RO denied the veteran's claim for disability 
benefits in April 1975 and stated that the evidence did not 
warrant a change in the previous evaluation for a nervous 
condition.  

Added to the record in August 1977, a letter of a private 
physician to the veteran's guardian dated in July 1977 shows 
that the physician recommended a 100 percent disability 
evaluation because the veteran could not support himself due 
to his mental illness.  The veteran reported in an 
August 1977 statement that he had been unable to work at 
steady employment since his discharge from service.  He also 
reported in a November 1977 statement that his condition had 
worsened to the extent he was unemployable and requested a 
100 percent evaluation on the basis of unemployability.  The 
RO confirmed the veteran's disability evaluation in a 
May 1978 rating decision and noted the evidence did not show 
that a disability rating greater than 50 percent was 
warranted.  

The veteran stated in August 1979 that he desired to reopen 
his claim because he should receive a 100 percent rating for 
his disability.  The RO found in October 1979 that the 
evidence did not show an increase in severity of the 
veteran's disability.  The veteran reported in a statement 
that he felt VA's treatment of his case was very unfair and 
incorrect in evaluating his disability.  The RO issued a 
statement of the case dated in March 1980 as to the issue of 
an increased evaluation for a service-connected nervous 
condition and the issue of whether evidence obtained since 
January 10, 1973 constituted a new factual basis for 
reconsideration of the rating determination granting a 
50 percent evaluation from November 1972.  The RO denied an 
increased evaluation and found that entitlement to an 
increased evaluation from an earlier date was not warranted.  

In April 1981, the veteran's private physician stated that 
the veteran had not been consistently gainfully employed for 
the past five years.  He opined that a review updating the 
veteran's financial condition was in order.  

The veteran stated in April 1981 that he had been totally 
disabled from 1966 to 1978 and had a public guardian 
appointed to manage his affairs.  He further noted that VA 
ignored the fact that he was 100 percent disabled and that he 
had repeatedly requested recognition in this regard.  He 
requested a 100 percent evaluation due to his service-
connected disability and unemployability.  In a March 1982 
rating decision, the RO continued the veteran's disability 
evaluation and found that the veteran's neuropsychiatric 
disability had not increased in severity to warrant an 
evaluation greater than 50 percent.  The disability 
evaluation was also continued in a January 1984 rating 
decision.  

The veteran requested in a May 1992 statement that he be 
considered for unemployability compensation as his service-
connected disabilities prevented him from obtaining and 
sustaining gainful employment.  He also requested an 
increased evaluation for his service-connected back 
condition.  In an April 1993 rating decision, the RO denied 
the veteran's claim for individual unemployability and denied 
a compensable evaluation for compression fractures of the T5, 
T6, and T7 vertebrae.  The veteran filed a notice of 
disagreement in May 1993 and perfected his appeal in 
April 1994 following the issuance of a statement of the case 
in March 1994.  

On remand from the Board, the RO granted entitlement to 
individual unemployability, in a March 1997 rating decision.  
The RO assigned an effective date of May 29, 1992, in light 
of the veteran's claim received as of that date.  The RO also 
assigned a compensable evaluation of 10 percent for the 
residuals of compression fractures of the thoracic spine, 
effective May 29, 1992.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  

"Date of receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. 
§ 3.1(r) (1998).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may 
be considered an informal claim."  38 C.F.R. § 3.155 (1998).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1998).  

hat for disability compensation, the effective 
date is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(1998).

Effective date for a total rating based on individual 
unemployability
Analysis

Initially, the Board notes that a claim for unemployability 
compensation is an application for increased compensation 
within the meaning of 38 C.F.R. § 3.400(o).  See Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991).

The record reflects that the RO assigned an effective date 
for the veteran's unemployability compensation of May 29, 
1992, which corresponds to the date that the RO received the 
veteran's claim.  

ate of claim, section 3.400(o)(2) applies 
rather than paragraph one of that section.  Harper v. Brown, 
10 Vet. App. 125, 126-27 (1997).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") found that 38 U.S.C. A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim provided also that the claim is 
received within one year after the increase.  Id.  In these 
cases the Board must determine under the evidence of record 
the earliest date that the increased rating was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 
(1997).  

Accordingly, paragraph one does not provide a basis upon 
which an earlier effective date can be awarded.  Thus, in 
order to assign an effective date prior to the date the 
veteran's claim was received, we must turn to paragraph two, 
which provides that the effective date is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 
1 year from such date; otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

The Board's inquiry must address at what point it was 
factually ascertainable that the veteran was entitled to a 
total evaluation on the basis of individual unemployability 
within the one year period prior to the receipt of his claim 
on May 29, 1992.  The record contains VA outpatient treatment 
records that show ongoing treatment in the psychiatric 
clinic.  These records do not show that a total evaluation on 
the basis of individual unemployability was factually 
ascertainable prior to the date of claim.  For example, a 
June 1991 report shows that the veteran had improved with 
fewer and less intense panic attacks.  

A September 1991 report shows that the veteran acknowledged 
increased ability, but felt unable to pursue regular 
employment because he could not entrust his children to child 
care.  In January 1992, the veteran was willing to take a 
part time job.  

The probative medical evidence shows that the veteran's 
anxiety symptomatology had increased in June 1992, after the 
date of claim.  The June 1992 report shows that the veteran's 
stressors had increased largely due to financial problems.  
The veteran reported that he felt unable to get a job.  The 
VA outpatient records show that fee basis psychiatric 
treatment was authorized in order that the veteran could have 
a greater level of treatment, which was not available at the 
VAOPC.  In a VA examination dated in July 1992, the examiner 
opined that the veteran appeared most likely not to be 
employable by others both because of intrinsic symptomatology 
as well as determination to follow his own agenda.  Based 
upon a review of the probative evidence of record, the Board 
concludes that the increase in disability was factually 
ascertainable following the date that the veteran submitted 
his claim, rather than before.

The veteran contended in an undated statement that he filed 
for service-connected 100 percent disability on the basis of 
unemployability on fifteen separate occasions between the 
years of 1966 and 1992.  The veteran also contended in 
September 1997 that he appealed his case over fourteen times.  
The record also shows that the veteran submitted several 
documents to the Board in support of his contentions.  Review 
of the record shows that these documents were already 
contained in the record.  

The veteran asserts that the effective date for his 
individual unemployability award should date back to 1966, 
the time he was separated from service and filed his original 
claim.  The regulations provide that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  See 38 C.F.R. § 3.151(a).

The first indication of record of the veteran's intent to 
seek additional compensation based on individual 
unemployability due to service connected disability is in 
September 1972.  The record shows that the RO denied the 
veteran's claim in a rating decision dated in January 1973.  

The Board notes that a determination on a claim by the RO of 
which the claimant is properly notified is final if an appeal 
is not perfected as prescribed in section 20.302.  See 
38 C.F.R. § 20.1103.  In addition, appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a); see also 38 C.F.R. 
§ 20.200.  In this regard, the statute contemplates an 
orderly and sequential process.  A timely substantive appeal 
is required to perfect an appeal.  YT v. Brown, 9 Vet. 
App. 195, 199 (1996); Roy v. Brown, 5 Vet. App. 554, 555-56 
(1993).  

The Board also notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a) (1997), taken together, a rating action is final and 
binding in the absence of clear and unmistakable error.  The 
Board finds that the January 1973 rating decision is final.  
The record does not reflect that the veteran has alleged that 
the decision was clearly and unmistakably erroneous.  

The record also reflects that the veteran's claims for 
compensation due to individual unemployability were denied by 
the RO in several other rating decisions.  As described in 
the factual background portion of this decision, the 
veteran's claims were denied in rating decisions dated in 
October 1973, April 1975, May 1978, October 1979, and 
March 1982.  In absence of a timely filed appeal, these 
decisions became final.  The Board notes that the veteran 
filed a notice of disagreement and the RO issued a statement 
of the case in March 1980.  However, the veteran did not 
timely appeal and the October 1979 rating decision became 
final.  The Board is bound by these rating decisions and the 
evidence of record at the time the decisions were rendered in 
absence of clear and unmistakable error.  Cf. Hazan, 10 Vet. 
App. 511, 518-19.






The Court has held that "merely to aver that there was clear 
and unmistakable error in a case is not sufficient to raise 
the issue ... if it is not absolutely clear that a different 
result would have ensued."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, "[i]t is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Id..  Here, the veteran has 
not alleged that the prior rating decisions wherein the RO 
denied increased compensation on the basis of individual 
unemployability are clearly and unmistakably erroneous.  

The record shows that the application upon which compensation 
on the basis of individual unemployability was granted was 
received by the RO on May 29, 1992.  The record does not 
contain competent evidence that individual unemployability 
was factually ascertainable within the one year period prior 
to May 29, 1992.  38 C.F.R. § 3.400(o)(2).  In such cases, 
the date of claim controls the effective date.  Id.  Thus, 
the criteria for an earlier effective date have not been met.  

Effective date for compression fractures of the T5-7 
vertebrae 
Analysis

As noted above, the regulation governing effective dates for 
claims of increased evaluations provides that the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The 
exception to this rule is provided in paragraph two, which 
provides that the effective date is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 
1 year from such date; otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).




The veteran contends that the compensable evaluation of 
10 percent for his thoracic spine disability should be 
retroactive to 1967, rather than the date of his claim on 
May 29, 1992.  The record shows that the veteran was granted 
service connection for compression fracture of the T5-6, and 
T7 vertebrae in a June 1976 rating decision.  The RO assigned 
a noncompensable evaluation with an effective date of 
October 6, 1966.  The first indication that the veteran 
sought a compensable evaluation for his thoracic spine 
disability is his claim received on May 29, 1992.  

The Board notes that the general rule contained in section 
3.400(o)(1) does not afford a basis for assigning an 
effective date prior to the date of claim.  Thus, the Board 
must determine under the evidence of record the earliest date 
that the increased rating was ascertainable within one year 
of the submission of the claim in May 1992 pursuant to 
section 3.400(o)(2).  Hazan, supra.  The record contains VA 
outpatient records showing treatment from June 1991 to 
June 1992.  These medical records do not show treatment for 
the veteran's thoracic spine, but rather show that he was 
followed by the mental health and the nutrition clinics.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.   In the case at hand, an earlier 
effective date for the thoracic spine disability can only be 
assigned if it is factually ascertainable that an increase in 
disability had occurred and the claim is received within one 
year of such an increase; otherwise, the date of the claim 
controls the effective date.  

Here, an increase in disability is not factually 
ascertainable because the probative medical evidence does not 
show that the veteran was treated for his thoracic spine 
disability prior to the receipt of his May 1992 claim.  
Hence, the law is dispositive and there is no legal basis for 
assigning an effective date prior to May 29, 1992.  



ORDER

Entitlement to an effective date, prior to May 29, 1992, for 
the grant of a total rating based on individual 
unemployability as a result of service-connected disabilities 
is denied.

Entitlement to an effective date, prior to May 29, 1992, for 
a compensable evaluation of 10 percent for the residuals 
compression fractures of the thoracic spine is denied.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 

- 12 -





